Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 15 of U.S. Patent No. 11,178,653. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application are anticipated by the narrower claims of the issued patent. As an illustration, claim 1 of the current application is mapped against the claims of the issued patent.

1. A method performed by a terminal in a communication system, the method comprising (A method of receiving control information by a user equipment (UE) of a wireless communication system, the method comprising): 
	receiving, from a base station, configuration information for a preemption indication via higher layer signaling (determining whether to monitor interruption information); 
	receiving, from the base station, downlink control information including a preemption indicator, the preemption indicator being applied to a previous transmission period of the downlink control information (receiving downlink control information including the interruption information using a specific radio network temporary identifier (RNTI) for the interruption information in case that the interruption information is monitored); 
	identifying resources indicated by the preemption indicator (a transmission interval indicated by the interruption information is determined); and 
	identifying that the resources are preempted, wherein the preemption indicator indicates the resources in a unit of symbols and a unit of frequency band based on a bitmap, and wherein the unit of symbols is based on a transmission period of the downlink control information (a transmission interval indicated by the interruption information is determined according to a configuration period of a downlink control channel [[to]] on which the interruption information is transmitted, the interruption information indicates whether a previous transmission interval prior to the transmission interval including the interruption information is preempted, and the interruption information includes a bitmap indicating a frequency or time resource existing within the transmission interval).

	Any other independent claim is rejected on a substantially similar ground. Regarding the dependent claims, both sets of claims are directed to the pre-emption of data in a wireless communication system.  The claims of the issued patent contain all limitations, albeit in different combinations, of the instant application claims and thus anticipate and render obvious all claims and subgroups. Also, the dependent claims are rejected as least for being dependent upon a rejected base claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463